DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Application, Amendments, and/or Claims
	Applicant’s response of 11 July 2022 is acknowledged. Claims 1, 11, 19, and 21 have been amended. Claims 2, 15, and 29 have been canceled. Claims 1, 3-14, 16-28, and 30-33 are currently pending and under consideration.
	Applicant is reminded that claim amendments must comply with 37 CFR 1.121. Claim 19 from the claim set of 09 July 2020 was amended to remove the word “is” from line 2. In the claims of 11 July 2022, claim 19 is indicated as “currently amended” but does not show the amendment. The removal of the word “is” should have been indicated with a strikethrough.

Information Disclosure Statement
	The information disclosure statements filed 02 March 2022 and 28 June 2022 are acknowledged and have been considered.
	 In the office action of 09 Feb 2022, the IDS of 25 Jan 2021 was stated to be missing copies of three references in the file wrapper. Applicant has clarified in the response of 11 July 2022 that the references were duplicates of those listed on the IDS of 28 Oct 2020. The references, Grisham, Murphy, and Rudikoff, have been considered. The references remain lined through on the IDS of 25 Jan 2021 as duplicate listings.

Withdrawn Objections and Rejections
	Claim 19 was objected to. Applicant’s amendment to the claim has overcome the objection and the objection is withdrawn.
	Claim 11 was rejected under 35 USC 112(d). Applicant’s amendment to the claim has overcome the rejection and the rejection is withdrawn.
	Claims 2, 15, and 29 were rejected under 35 USC 103 and provisional non-statutory double patenting. The cancellation of these claims has rendered the rejections moot and the rejections are withdrawn.

Maintained Rejections
	Claims 1, 3-14, 16-28, and 30-33 were rejected under 35 USC 103. The rejections are maintained. The rejection of claims 1 and 21 have been modified as necessitated by applicant amendment.
	Claims 1, 3-14, 16-28, and 30-33 are provisionally rejected under nonstatutory double patenting over copending applications 16/244,768 (priority to 01/10/2018) and 16/772,306 (priority to 12/18/2017). Applicant’s request for the rejection to be held in abeyance until the claims are otherwise allowable in response of 11 July 2022 is acknowledged (response page 8, paragraph 1). The rejections have been updated in the instant office action to reflect amendments made to the claims of the instant and copending applications.
	All rejections of current record are included in the instant office action below.

Claim Rejections - 35 USC § 112b
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 30-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims currently depend on cancelled claims 2 and 29 as follows: claim 6 currently depends on cancelled claim 2. Claims 30 and 33 depend on cancelled claim 29. Claim 31 depends on claim 30 and claim 32 depends on claim 31. Appropriate correction is required.
In the instant office action the claim dependency was interpreted as follows: Claim 6 dependent on claim 1; Claim 30 dependent on claim 28; Claim 31 dependent on claim 30; Claim 32 dependent on claim 31; and Claim 33 dependent on claim 28.

New Claim Rejections - 35 USC § 112d
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 28 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
The claim is directed to the combination therapy method according to claim 21 and includes the limitation “wherein the patient has a cancer”. Claim 21 is directed towards a combination therapy method for colorectal or pancreatic cancer. The use of the language “a cancer” suggests that the claim is drawn to any cancer, which not only fails to further limit the claim on which it depends but also broadens the scope of the claim. Appropriate correction is required.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-4, 6-8, 11, 20-24, 27-28, 30-31, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0341902 A1 (Genentech, Inc.) 20 NOV 2014 (herein Genentech) in view of WO 2017/019896 A1 (Novartis AG, et al) 2 FEB 2017 (herein Novartis). 
The Random House Kernerman Webster's College Dictionary, © 2010 K Dictionaries Ltd. Copyright 2005, 1997, 1991 by Random House, Inc. 1st definition of “concomitant” is used as an evidentiary reference in claims 1 and 21. The definition was accessed from https://www.thefreedictionary.com/concomitant on 07/26/2022. 

Regarding claim 1, Genentech teaches a method for treating cancer consisting essentially of concomitant administration to a patient in need thereof, over a period of time, therapeutic agents that consist essentially of an amount of a PD-1 binding antagonist and an amount of a MEK inhibitor (abstract, “methods of treating conditions where enhanced immunogenicity is desired such as increasing tumor immunogenicity for the treatment of cancer”; page 57, claim 1, “a method for treating or delaying progression of cancer in an individual comprising administering to the individual an effective amount of a PD-1 axis binding antagonist and a MEK inhibitor”; page 14, [0130], “The PD-1 axis binding antagonist and the MEK inhibitor may be administered in any suitable manner known in the art. For example, The PD-1 axis binding antagonist and MEK inhibitor may be administered sequentially (at different times) or concurrently (at the same time)”). Genentech further teaches that the amounts together are effective in treating colorectal cancer or pancreatic cancer (page 10, paragraph [0090], “an ‘effective amount’ is at least the minimum concentration required to effect a measurable improvement or prevention of a particular disorder”; page 10, paragraph [0088], “an individual is successfully “treated” if one or more symptoms associated with cancer are mitigated or eliminated”; page 1, paragraph [0010], “the cancer may be… a colorectal cancer… a pancreatic cancer”). 
Random House Kernerman Webster’s College Dictionary defines concomitant as “existing or occurring with something else, often in a lesser way; accompanying; concurrent”. Based on this definition, Genentech’s teaching of concurrent administration meets the limitation of concomitant administration.
Genentech, however, does not teach that the MEK inhibitor is binimetinib or a pharmaceutically acceptable salt thereof which is administered in the amount of 30 mg BID or 45 mg BID. 
Novartis teaches combination therapies comprising antibody molecules that specifically bind to PD-1 for use in the treatment of cancerous or infectious conditions and disorders (abstract). One of the anti-PD-1 combination treatments taught by Novartis is the combination of an anti-PD-1 antibody molecule and the MEK inhibitor Binimetinib (page 222, lines 34-37). Novartis further teaches that the binimetinib is administered at a dose of about 45 mg, e.g. twice daily (page 223, lines 10-11). The instant specification defines “BID” as twice a day (instant specification page 34, line 25).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have used binimetinib as the MEK inhibitor at the dosages taught by Novartis in the method taught by Genentech. One of ordinary skill in the art would have been motivated to make this combination in order to use a known and tested MEK inhibitor at known dosages to target tumor effects and enhance immune properties (Genentech, page 1, paragraph [0007]).

Regarding claim 3, Genentech and Novartis teach the method of claim 1 as discussed above.
Genentech further teaches that the cancer is colorectal cancer (page 1, paragraph [0010]).

Regarding claim 4, Genentech and Novartis teach the method of claim 1 as discussed above.
Novartis further teaches that the cancer is metastatic colorectal cancer (page 351, claim 4, “colorectal cancer… or a metastatic lesion of the cancer”).

Regarding claim 6, Genentech and Novartis teach the method of claim 1 as discussed above.
Genentech further teaches that the cancer is pancreatic cancer (page 1, paragraph [0010]).

Regarding claim 7, Genentech and Novartis teach the method of claim 1 as discussed above.
Genentech further teaches that the PD-1 binding antagonist is an anti-PD-1 antibody (page 15, paragraph [0138]).

Regarding claim 8, Genentech and Novartis teach the method of claim 7 as discussed above. 
Genentech further teaches that the anti-PD-1 antibody is nivolumab (page 15, paragraph [0138]).

Regarding claim 11, Genentech and Novartis teach the method of claim 10 as discussed above.
Genentech further teaches that the PD-1 binding antagonist is Merck 3475 (page 15, paragraph [0137]). Novartis teaches that Merck 3475 is a synonym for the PD-1 antibody Pembrolizumab (Novartis, page 139, lines 5-9).

Regarding claim 20, Genentech and Novartis teach the method of claim 1 as discussed above.
Genentech further teaches that “treatment” refers to clinical intervention designed to alter the natural course of the individual or cell being treated during the course of clinical pathology (page 10, paragraph [0088]). Genentech teaches that desirable effects of treatment include inhibition of disease progression (page 10, paragraph [0089], “’delaying progression of a disease’ means to defer, hinder, slow, retard, stabilize, and/or postpone development of the disease”), inhibiting tumor growth (page 10, paragraph [0090], “inhibiting to some extent tumor growth”), reduction of the primary tumor (page 10, paragraph [0090], “reducing the tumor size”), relief of tumor-related symptoms (page 10, paragraph [0088], “an individual is successfully ‘treated’ if one or more symptoms associated with cancer are mitigated or eliminated, including…”), increased time to progression(TTP), increased progression free survival (PFS), and increased overall survival (OS)  (page 10, paragraph [0088], “delaying the progression of disease, and/or prolonging survival of individuals”). Genentech further teaches that “an individual is successfully “treated” if one or more symptoms associated with cancer are mitigated or eliminated” (page 10, paragraph [0088]) and that progression free survival refers to the length of time during and after treatment during which the disease is being treated (e.g., cancer) does not get worse (page 10, paragraph [0094]). 
Based on these teachings it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention that Genentech was assessing efficacy of the treatment both before and after using these measurements. 

Regarding claim 21, Genentech teaches a combination therapy method for colorectal or pancreatic cancer (abstract, “methods of treating conditions where enhanced immunogenicity is desired such as increasing tumor immunogenicity for the treatment of cancer”; abstract, “combination treatment comprising a PD-1 axis binding antagonist and a MEK inhibitor”; page 1, paragraph [0010], “the cancer may be… a colorectal cancer… a pancreatic cancer”). Genentech teaches that the method consists essentially of concomitant administration, over a period of time, to a patient in need thereof, therapeutic agents that consist essentially of therapeutically effective amounts of a MEK inhibitor and a PD-1 binding antagonist (page 14, [0130], “The PD-1 axis binding antagonist and the MEK inhibitor may be administered in any suitable manner known in the art. For example, The PD-1 axis binding antagonist and MEK inhibitor may be administered sequentially (at different times) or concurrently (at the same time)”; page 1, paragraph [0008], “administering to the individual an effective amount”) (page 1, paragraph [0008], “an effective amount of a PD-1 axis binding antagonist and a MEK inhibitor”). 
Random House Kernerman Webster’s College Dictionary defines concomitant as “existing or occurring with something else, often in a lesser way; accompanying; concurrent”. Based on this definition, Genentech’s teaching of concurrent administration meets the limitation of concomitant administration.
Genentech, however, does not teach that the MEK inhibitor is binimetinib or a pharmaceutically acceptable salt thereof which is administered in the amount of 30 mg BID or 45 mg BID. 
Novartis teaches combination therapies comprising antibody molecules that specifically bind to PD-1 for use in the treatment of cancerous or infectious conditions and disorders (abstract). One of the anti-PD-1 combination treatments taught by Novartis is the combination of an anti-PD-1 antibody molecule and the MEK inhibitor Binimetinib (page 222, lines 34-37). Novartis further teaches that the binimetinib is administered at a dose of about 45 mg, e.g. twice daily (page 223, lines 10-11). The instant specification defines “BID” as twice a day (instant specification page 34, line 25).
Genentech and Novartis are considered to be analogous to the claimed invention as they are in the same field of cancer treatment using a combination of a PD-1 binding antagonist and a MEK inhibitor. Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have used binimetinib as the MEK inhibitor at the dosages taught by Novartis in the method taught by Genentech. One of ordinary skill in the art would have been motivated to make this combination in order to use a known and tested MEK inhibitor at known dosages to target tumor effects and enhance immune properties (Genentech, page 1, paragraph [0007]).

Regarding claim 22, Genentech and Novartis teach the method of claim 21 as discussed above.
Genentech further teaches that the PD-1 binding antagonist is an anti-PD-1 antibody (page 15, paragraph [0138]).

Regarding claim 23, Genentech and Novartis teach the method of claim 22 as discussed above.
Genentech further teaches that the anti-PD-1 antibody is nivolumab (page 15, paragraph [0138]).

Regarding claim 24, Genentech and Novartis teach the method of claim 22 as discussed above.
Genentech further teaches that the PD-1 binding antagonist is Merck 3475 (page 15, paragraph [0137]). Novartis teaches that Merck 3475 is a synonym for the PD-1 antibody Pembrolizumab (Novartis, page 139, lines 5-9).

Regarding claim 27, Genentech and Novartis teach the method of claim 21 as discussed above.
Novartis further teaches that the anti-PD-1 antibody is administered intravenously (page 37, line 25-27, “the anti-PD-1 antibody molecule is administered by injection (e.g., subcutaneously or intravenously)”).

Regarding claim 28, Genentech and Novartis teach the method of claim 21 as discussed above.
Genentech further teaches that the patient has cancer (abstract, “such as increasing tumor immunogenicity for the treatment of cancer”).

Regarding claim 30, Genentech and Novartis teach the method of claim 28 as discussed above.
Genentech further teaches that the cancer is colorectal cancer (page 1, paragraph [0010]).

Regarding claim 31, Genentech and Novartis teach the method of claim 30 as discussed above.
Novartis further teaches that the cancer is metastatic colorectal cancer (page 351, claim 4, “colorectal cancer… or a metastatic lesion of the cancer”).

Regarding claim 33, Genentech and Novartis teach the method of claim 28 as discussed above.
Genentech further teaches that the cancer is pancreatic cancer (page 1, paragraph [0010]).

Claims 9-10 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0341902 A1 (Genentech, Inc.) 20 NOV 2014 (herein Genentech) in view of WO 2017/019896 A1 (Novartis AG, et al.) 2 FEB 2017 (herein Novartis) as applied to claim 8 above, and further in view of Ogungbenro, K., et al (2017) Dose Rationalization of Pembrolizumab and Nivolumab Using Pharmacokinetic Modeling and Simulation and Cost Analysis Clinical Pharmacology & Therapeutics 103(4); 582-590 (herein Ogungbenro).

Regarding claim 9, Genentech and Novartis teach the method of claim 8 as discussed above.
Novartis further teaches that the anti-PD-1 antibody is administered intravenously (page 37, line 25-27, “the anti-PD-1 antibody molecule is administered by injection (e.g., subcutaneously or intravenously)”) every two weeks (page 37, line 29, “every 2, 3, or 4 weeks”), but fails to teach that this dosage is specific for the anti-PD-1 antibody nivolumab.
	Ogungbenro studied highly selective anti-PD-1 antibodies pembrolizumab and nivolumab and evaluated dosage strategies based on body weight, dose banding, fixed dose, and pharmacokinetic based models (abstract). Ogungbenro teaches intravenous administration (page 587, right column, paragraph 2) and teaches that nivolumab has been administered at dosages ranging from 0.1-10 mg/kg every 2 weeks in clinical trials (page 583, left column, paragraph 1).  
	Genentech, Novartis, and Ogungbenro are considered to be analogous to the claimed invention as they are in the same field of cancer treatment using a PD-1 binding antagonist. Therefore, it would have been obvious to one of ordinary skill in the art to have administered nivolumab intravenously every two weeks during the period of treatment as taught by Ogungbenro in the method taught by Genentech and Novartis. One of ordinary skill in the art would have been motivated to adopt this administration regimen as it has been demonstrated in clinical trials as an effective method of nivolumab administration (Ogungbenro, page 583, left column, paragraph 1).

Regarding claim 10, Genentech and Novartis teach the method of claim 9 as discussed above.
Novartis further teaches that the anti-PD-1 antibody is administered intravenously (page 37, line 25-27, “the anti-PD-1 antibody molecule is administered by injection (e.g., subcutaneously or intravenously)”) every two weeks (page 37, line 29, “every 2, 3, or 4 weeks”) at doses of about 3 mg/kg (page 37, lines 27-29, “a dose of about 1 to 30 mg/kg, e.g., … about 3 mg/kg) during the period of time, but fails to teach that this administration regimen is specific for the antibody nivolumab.
Ogungbenro studied highly selective anti-PD-1 antibodies pembrolizumab and nivolumab and evaluated dosage strategies based on body weight, dose banding, fixed dose, and pharmacokinetic based models (abstract). Ogungbenro teaches intravenous administration (page 587, right column, paragraph 2) and teaches nivolumab administered at dosages of 3 mg/kg every 2 weeks (page 583, right column, paragraph 2, under Evaluation of Dosing Strategies, 1. Body weight).  Ogungbenro further teaches a flat dose of 240 mg of nivolumab (page 583, right column, paragraph 4, under Evaluation of Dosing Strategies 3. Flat or fixed dosing).
	Genentech, Novartis, and Ogungbenro are considered to be analogous to the claimed invention as they are in the same field of cancer treatment using a PD-1 binding antagonist. Therefore, it would have been obvious to one of ordinary skill in the art to have administered nivolumab intravenously every two weeks at doses of about 3 mg/kg or as a flat dose of about 240 mg during the period of treatment as taught by Ogungbenro in the method taught by Genentech and Novartis. One of ordinary skill in the art would have been motivated to adopt this administration regimen as it has been demonstrated in clinical trials as an effective method of nivolumab administration (Ogungbenro, page 583, left column, paragraph 1).

Regarding claim 12, Genentech and Novartis teach the method of claim 11 as discussed above. Novartis further teaches that the anti-PD-1 antibody is administered intravenously (page 37, line 25-27, “the anti-PD-1 antibody molecule is administered by injection (e.g., subcutaneously or intravenously)”) every three weeks (page 37, line 29, “every 2, 3, or 4 weeks”), but fails to teach that this administration regimen is specific for pembrolizumab.
Ogungbenro studied highly selective anti-PD-1 antibodies pembrolizumab and nivolumab and evaluated dosage strategies based on body weight, dose banding, fixed dose, and pharmacokinetic based models (abstract). Ogungbenro teaches intravenous administration (page 587, right column, paragraph 2) and teaches that pembrolizumab has been administered at dosages ranging from 2 – 10 mg/kg every 3 weeks in clinical trials (page 582, right column, paragraph 1).  
Genentech, Novartis, and Ogungbenro are considered to be analogous to the claimed invention as they are in the same field of cancer treatment using a PD-1 binding antagonist. Therefore, it would have been obvious to one of ordinary skill in the art to have administered pembrolizumab intravenously every three weeks during the period of treatment as taught by Ogungbenro in the method taught by Genentech and Novartis. One of ordinary skill in the art would have been motivated to adopt this administration regimen as it has been demonstrated in clinical trials as an effective method of pembrolizumab administration (Ogungbenro, page 582, right column, paragraph 1).

Regarding claim 13, Genentech and Novartis teach the method of claim 12 as discussed above.
Novartis further teaches that the anti-PD-1 antibody is administered intravenously (page 37, line 25-27, “the anti-PD-1 antibody molecule is administered by injection (e.g., subcutaneously or intravenously)”) every three weeks (page 37, line 29, “every 2, 3, or 4 weeks”) at doses of about 2 mg/kg (page 37, lines 27-29, “a dose of about 1 to 30 mg/kg, e.g., … about 1 to 5 mg/kg) during the period of time, but fails to teach that this administration regimen is specific for the antibody pembrolizumab.
Ogungbenro studied highly selective anti-PD-1 antibodies pembrolizumab and nivolumab and evaluated dosage strategies based on body weight, dose banding, fixed dose, and pharmacokinetic based models (abstract). Ogungbenro teaches intravenous administration (page 587, right column, paragraph 2) and teaches pembrolizumab administered at dosages of 2 mg/kg every 3 weeks (page 583, right column, paragraph 2, under Evaluation of Dosing Strategies, 1. Body weight).  Ogungbenro further teaches flat doses of 150 mg and 200 mg of pembrolizumab (page 583, right column, paragraph 4, under Evaluation of Dosing Strategies 3. Flat or fixed dosing).
Genentech, Novartis, and Ogungbenro are considered to be analogous to the claimed invention as they are in the same field of cancer treatment using a PD-1 binding antagonist. Therefore, it would have been obvious to one of ordinary skill in the art to have administered pembrolizumab intravenously every three weeks at doses of about 2 mg/kg or as a flat dose of about 200 mg during the period of treatment as taught by Ogungbenro in the method taught by Genentech and Novartis. One of ordinary skill in the art would have been motivated to adopt this administration regimen as it has been demonstrated in clinical trials as an effective method of pembrolizumab administration (Ogungbenro, page 582, right column, paragraph 1).

Claims 5, 16-19, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0341902 A1 (Genentech, Inc.) 20 NOV 2014 (herein Genentech) in view of WO 2017/019896 A1 (Novartis AG, et al.) 2 FEB 2017 (herein Novartis) as applied to claims 1, 4, and 31 above, and further in view of NCT02788279 (Responsible party: Hoffman-La Roche) First posted 2 JUN 2016 (herein Hoffman).

Regarding claim 5, Genentech and Novartis teach the method of claim 4 as discussed above.
Novartis further teaches combinations including a PD-1 inhibitor for use in the treatment of MSI-high (high microsatellite instability) cancer (page 32, lines 33-34). Genentech and Novartis, however, fail to teach that the cancer is metastatic microsatellite stable colorectal cancer. 
Hoffman teaches the use of a MEK inhibitor (cobimetinib) and a PD-L1 inhibitor (atezolizumab) (page 2, paragraph 1, “brief description”) in the treatment of  microsatellite stable (page 8, first bullet under exclusion criteria, “after the approximate 5% cap for microsatellite (MSI)-high participants is reached, only MSI-stable participants will be eligible”) metastatic colorectal cancer (CRC) (page 2, paragraph 1, brief description). 
Genentech, Novartis, and Hoffman are considered to be analogous to the claimed invention as they are in the same field of cancer treatment using a combination of a PD-1/PD-L1 axis antagonist and a MEK inhibitor for the treatment of cancer. Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have used method of treatment taught by Genentech and Novartis for the treatment of metastatic microsatellite stable colorectal cancer as taught by Hoffman. One of ordinary skill in the art would have been motivated draw this conclusion as the combination of a PD-1/PD-L1 axis antagonist and a MEK inhibitor have been clinically tested as an effective treatment for metastatic microsatellite stable colorectal cancer (as demonstrated by Hoffman).  

Regarding claim 16, Genentech and Novartis teach the method of claim 1 as discussed above.
Genentech further teaches that the MEK inhibitor may be administered orally (page 14, paragraph [0133]). Novartis further teaches that the binimetinib is administered at a dose of about 45 mg, e.g. twice daily (page 223, lines 10-11). Novartis and Genentech, however, fail to teach that binimetinib is administered for three weeks on and one week off in at least one treatment cycle of 28 days during the period of time. 
Hoffman teaches the use of an MEK inhibitor (cobimetinib) and a PD-L1 inhibitor (atezolizumab) in the treatment of locally advanced or metastatic colorectal cancer (page 2, paragraph 1, “brief description”). In this clinical trial, the MEK inhibitor was administered orally for 21 days of each 28-day cycle which lasted until disease progression, unacceptable toxicity, death, participant’s or physician decision to withdraw, or pregnancy, whichever occurred first (page 4, right table column: Intervention/treatment, for the Cobimetinib + Atezolizumab arm).
Genentech, Novartis, and Hoffman are considered to be analogous to the claimed invention as they are in the same field of cancer treatment using a combination of a PD-1/PD-L1 axis antagonist and a MEK inhibitor for the treatment of cancer. Therefore, it would have been obvious to one of ordinary skill in the art to have administered the MEK inhibitor binimetinib orally at concentrations of 45 mg twice daily as taught by Genentech and Novartis for three weeks on and one week off in at least one treatment cycle of 28 days as taught by Hoffman. One of ordinary skill in the art would have been motivated to follow this treatment cycle as it has been clinically tested as an effective treatment regimen for combination treatments with MEK inhibitors and PD-1/PD-L1 binding antagonists (as demonstrated by Hoffman).

Regarding claim 17, Genentech and Novartis teach the method of claim 1 as discussed above. Genentech and Novartis, however, fail to teach that prior to the period of time, the patient was treated with therapeutic agents that did not consist essentially of a PD-1 binding antagonist and an amount of a MEK inhibitor, which is binimetinib.
Hoffman teaches the use of a MEK inhibitor (cobimetinib) and a PD-L1 inhibitor (atezolizumab) in the treatment of locally advanced or metastatic colorectal cancer (page 2, paragraph 1, “brief description”). In this clinical trial, exclusion criteria included “prior therapy with any cancer immunotherapy, MEK inhibitor, or regorafenib” (page 8, bullet 8 under “exclusion criteria”), which would include a PD-1 binding antagonist and an amount of MEK inhibitor, which is binimetinib.
Genentech, Novartis, and Hoffman are considered to be analogous to the claimed invention as they are in the same field of cancer treatment using a combination of a PD-1/PD-L1 axis antagonist and a MEK inhibitor for the treatment of cancer. Therefore, it would have been obvious to one of ordinary skill in the art to treat patients with the method taught by Genentech and Novartis who have not previously been treated with other cancer immunotherapies as taught by Hoffman. One of ordinary skill in the art would have been motivated to draw this conclusion in order to administer treatment to patients with similar therapeutic backgrounds to those whom have been clinically tested with similar treatment combinations (as demonstrated by Hoffman).

Regarding claim 18, Genentech and Novartis teach the method of claim 1 as discussed above.
Genentech and Novartis teach the method of claim 1 as discussed above. Genentech and Novartis, however, fail to teach that the patient is not administered a BRAF kinase inhibitor during the period of time.
Hoffman teaches the use of an MEK inhibitor (cobimetinib) and a PD-L1 inhibitor (atezolizumab) in the treatment of locally advanced or metastatic colorectal cancer (page 2, paragraph 1, “brief description”). In their clinical trial, Hoffman studied the use of a combined treatment with a PD-1/PD-L1 axis antagonist and a MEK inhibitor and conducted comparative studies using Regorafenib (a multikinase, including BRAF, inhibitor). Based on the treatment arms studied, Hoffman was testing treatment with a PD-1/PD-L1 axis antagonist and a MEK inhibitor in comparison to a BRAF inhibitor to evaluate efficacy.
Genentech, Novartis, and Hoffman are considered to be analogous to the claimed invention as they are in the same field of cancer treatment using a combination of a PD-1/PD-L1 axis antagonist and a MEK inhibitor for the treatment of cancer. Therefore, it would have been obvious to one of ordinary skill in the art to have excluded the use of a BRAF kinase inhibitor in the treatment method taught by Genentech and Novartis as taught by Hoffman. One of ordinary skill in the art would have been motivated to draw this conclusion as Hoffman is demonstrating that the combination of a PD-1/PD-L1 axis antagonist and a MEK inhibitor is comparable to the use of a BRAF inhibitor (see Hoffman treatment arms on pages 3-4).

Regarding claim 19, Genentech and Novartis teach the method of claim 1 as discussed above.
Genentech and Novartis, however, fail to teach that prior to the period of time, the patient was treated with a chemotherapy selected from one or more of a platinum-based chemotherapy and a fluoropyrimidine-containing therapy
Hoffman teaches the use of an MEK inhibitor (cobimetinib) and a PD-L1 inhibitor (atezolizumab) in the treatment of locally advanced or metastatic colorectal cancer (page 2, paragraph 1, “brief description”). Hoffman further teaches that to be included in the trial the patient has “experienced disease progression or was intolerant to at least two systemic chemotherapy regimens for metastatic colorectal cancer that must have included fluoropyrimidines, irinotecan, and oxaliplatin” (page 7, second bullet under “inclusion criteria”, “Disease-specific inclusion criteria”).
Genentech, Novartis, and Hoffman are considered to be analogous to the claimed invention as they are in the same field of cancer treatment using a combination of a PD-1/PD-L1 axis antagonist and a MEK inhibitor for the treatment of cancer. Therefore, it would have been obvious to one of ordinary skill in the art to treat patients with the method taught by Genentech and Novartis who have previously received treatment with a chemotherapy that is platinum-based or fluoropyrimidine containing as taught by Hoffman. One of ordinary skill in the art would have been motivated to draw this conclusion in order to administer treatment to patients with similar therapeutic backgrounds to those whom have been clinically tested (as demonstrated by Hoffman).

Regarding claim 32, Genentech and Novartis teach the method of claim 31 as discussed above.
Novartis teaches that combinations including a PD-1 inhibitor for use in treating MSI-high (high microsatellite instability) cancer, however, fails to teach that the cancer is metastatic microsatellite stable colorectal cancer. 
Hoffman teaches the use of an MEK inhibitor (cobimetinib) and a PD-L1 inhibitor (atezolizumab) (page 2, paragraph 1, “brief description”) in the treatment of  microsatellite stable (page 8, first bullet under “exclusion criteria”) metastatic colorectal cancer (CRC) (page 2, paragraph 1, “brief description). 
	Genentech, Novartis, and Hoffman are considered to be analogous to the claimed invention as they are in the same field of cancer treatment using a combination of a PD-1/PD-L1 axis antagonist and a MEK inhibitor for the treatment of cancer. Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have used method of treatment taught by Genentech and Novartis for the treatment of metastatic microsatellite stable colorectal cancer as taught by Hoffman. One of ordinary skill in the art would have been motivated to use this treatment as the use of a PD-1/PD-L1 axis antagonist combined with a MEK inhibitor has been clinically tested as an effective treatment for metastatic microsatellite stable colorectal cancer (as demonstrated by Hoffman).

Claims 14, 25, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0341902 A1 (Genentech, Inc.) 20 NOV 2014 (herein Genentech) in view of WO 2017/019896 A1 (Novartis AG, et al.) 2 FEB 2017 (herein Novartis) as applied to claims 1 and 21 above, and further in view of WO 2014/063024 A1 (Novartis Ag, Array Biopharmaceuticals) 24 APR 2014 (herein WO024).

Regarding claim 14, Genentech and Novartis teach the method of claim 1 as discussed above. Genentech and Novartis, however, fail to teach that the MEK inhibitor is crystalized binimetinib.
WO024 teaches MEK inhibitors including Compound A (page 3, lines 25-29) the structure of which matches binimetinib as disclosed in the instant application specification (instant specification, page 30, lines 15-29). WO024 further teaches that “crystallized compound A…has an improved purity profile and an improved physical morphology which is advantageous in pharmaceutical drug development and manufacture” (page 3, lines 12-16).
Genentech, Novartis, and WO024 are considered to be analogous to the claimed invention as they are in the same field of cancer treatment using a PD-1 inhibitor and/or a MEK inhibitor. Therefore, it would have been obvious to one of ordinary skill in the art to have used crystallized binimetinib as taught by WO024 in the treatment method taught by Genentech and Novartis. One of ordinary skill in the art would have been motivated to make this combination in order take advantage of improved purity profiles and physical morphology for use in drug manufacturing (WO024, page 3, lines 12-16).

Regarding claim 25, Genentech and Novartis teach the method of claim 21 as discussed above.
Genentech teaches that the MEK inhibitor may be administered orally (page 14, paragraph [0133]), however, Genentech and Novartis fail to teach that the MEK inhibitor is administered as a tablet. 
WO024 teaches MEK inhibitors including Compound A (page 3, lines 25-29), the structure of which matches binimetinib as disclosed in the instant application specification (Instant specification, page 30, lines 15-29). WO024 further teaches that the pharmaceutical composition is in tablet form or coated tablet form (page 34, lines 9-10).
Genentech, Novartis, and WO024 are considered to be analogous to the claimed invention as they are in the same field of cancer treatment using a PD-1 inhibitor and/or a MEK inhibitor. Therefore, it would have been obvious to one of ordinary skill in the art to have administered the MEK inhibitor as a tablet as taught by WO024 in the treatment method taught by Genentech and Novartis. One of ordinary skill in the art would have been motivated to use a tablet as it is a demonstrated dosage form for the MEK inhibitor (WO024, page 45, lines 12-14).

Regarding claim 26, Genentech and Novartis teach the method of claim 25 as discussed above.
WO024 further teaches that the tablet (page 31, lines 10-11, “the pharmaceutical composition can, for example, be in a form suitable for oral administration in a dosage unit form, such as a tablet), of compound A comprises approximately 15 mg (page 30, lines 18-19, “the pharmaceutical composition comprises approximately 15 mg or 45 mg”).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Application No. 16/244,768 (US 20190216923 A1, published 18 JUL 2019) 
Claims 1, 3-5, 8-14, 16, 23, are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-5, 8-10, 13-18, 23, 25-26, and 33-34 of the claim set filed 22 February 2022 of copending Application No. 16/244,768 (US 20190216923 A1, published 18 JUL 2019 (herein ‘768). Although the claims at issue are not identical, they are not patentably distinct from each other.

In regards to instant application claims 1 and 3, claim 1 of ‘768 teaches a method for treating colorectal cancer consisting essentially of administering to a patient in need thereof, over a period of time, therapeutic agents that consist essentially of an amount of a PD-1 binding antagonist and an amount of a MEK inhibitor, which is binimetinib, or a pharmaceutically acceptable salt thereof, wherein the amounts together are effective in treating cancer. 

In regards to instant application claims 4 and 5, ‘768 teaches the method of claim 1 as discussed above. Claims 4 and 5 of ‘768 further teach wherein said cancer is metastatic colorectal cancer; and wherein the colorectal cancer is metastatic microsatellite stable colorectal cancer.

In regards to instant application claims 7-10, ‘768 teaches the method of claim 1 as discussed above. Claims 8-10 of ‘768 further teach wherein the PD-1 binding antagonist is an anti PD-1 antibody; wherein the PD-1 antibody is nivolumab; wherein the nivolumab is administered intravenously every two weeks during the period of time; and wherein nivolumab is administered intravenously every two weeks at a dose of about 3 mg/kg or as a flat dose of about 240 mg during the time period.

In regards to instant application claims 11-13, ‘768 teaches the method of claim 7 as discussed above. Claims 13-15 of ‘768 further teach wherein the PD-1 antibody is pembrolizumab; wherein pembrolizumab is administered intravenously every three weeks during the period of time;  and wherein the pembrolizumab is administered at a dose of about 2 mg/kg or as a flat dose of about 200 mg during the period of time. 

In regards to instant application claim 14, ‘768 teaches the method of claim 11 as discussed above. Claim 16 of ‘768 further teaches wherein the MEK inhibitor is cyrstallized binimetinib. 

In regards to instant application claim 16, ‘768 teaches the method of claim 1 as discussed above. Claims 17 and 18 of ‘768 further teach wherein binimetinib or a pharmaceutically acceptable salt thereof is administered orally in the amount of about 30 mg BID or about 45 mg BID during the period of time; and wherein binimetinib or a pharmaceutically acceptable salt thereof is administered orally in the amount of about 30 mg BID or about 45 mg BID for three weeks on and one week off in at least one treatment cycle of 28 days during the time period.

In regards to instant application claim 21, claim 23 of ‘768 teaches a combination therapy method for colorectal cancer consisting essentially of administering, over a period of time, to a patient in need thereof, therapeutic agents that consist essentially of therapeutically effective amounts, independently or in combination, of: a MEK inhibitor, which is binimetinib or a pharmaceutically acceptable salt thereof; and a PD-1 binding antagonist.

In regards to instant application claims 22-24, ‘768 teaches the method of claim 21 as discussed above. Claims 25-26 of ‘768 further teach wherein the PD-1 binding antagonist is an anti PD-1 antibody; wherein the anti PD-1 antibody is nivolumab; and wherein the anti PD-1 antibody is pembrolizumab. 

In regards to instant application claim 27, ‘768 teaches the method of claim 21 as discussed above. Claim 9 of ‘768 teaches wherein said anti PD-1 antibody is administered by intravenous administration during the period of time.

In regards to instant application claims 28, and 30-32, ‘768 teaches the method of claim 21 as discussed above. Claim 23 and 33 of ‘768 further teach wherein the patient has a cancer; wherein said cancer is colorectal cancer; wherein said cancer is metastatic colorectal cancer; and wherein said colorectal cancer is metastatic microsatellite stable colorectal cancer. 

Claims 6, 20, and 33  are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-5, 8-10, 13-18, 23, 25-26, and 33-34  of the claim set filed 12 AUG 2021 of copending Application No. 16/244,768 (US 20190216923 A1, published 18 JUL 2019 (herein ‘768) in view of US 2014/0341902 A1 (Genentech, Inc.) 20 NOV 2014 (herein Genentech).

In regards to instant application claims 6 and 33, ‘768 teaches the methods of claims 1 and 21 as discussed above. The claims of ‘768 do not teach wherein the cancer is pancreatic cancer, however, in view of Genentech treatment of pancreatic cancer would have been an obvious inclusion.
Genentech teaches a method for treating cancer (abstract) consisting essentially of administering to a patient in need thereof an amount of a PD-1 binding antagonist and an amount of a MEK inhibitor (page 57, claim 1). Genentech further teaches that the method can be used to treat cancer including pancreatic cancer (page 1, paragraph [0010]).
	Based on the teachings of Genentech, pancreatic cancer would have been an obvious inclusion in the cancers that could be treated with the method taught by ‘768. One of ordinary skill in the art would have been motivated to draw this conclusion in order to use the treatment for a cancer that has been demonstrated as responsive to MEK inhibitor and PD-1 inhibitor combination therapy.

In regards to instant application claim 20, ‘768 teaches the method of claim 1 as discussed above. The claims of ‘768 do not teach wherein the method further comprises assessing efficacy of treatment during the period of time by determining one or more of the markers listed in instant application claim 20, however, in view of Genentech this would have been an obvious inclusion. 
Genentech teaches a method for treating cancer (abstract) consisting essentially of administering to a patient in need thereof an amount of a PD-1 binding antagonist and an amount of a MEK inhibitor (page 57, claim 1). Genentech further teaches that “treatment” refers to clinical intervention designed to alter the natural course of the individual or cell being treated during the course of clinical pathology (page 10, paragraph [0088]) and that desirable effects of treatment include inhibition of disease progression (page 10, paragraph [0089], “’delaying progression of a disease’ means to defer, hinder, slow, retard, stabilize, and/or postpone development of the disease”), inhibiting tumor growth (page 10, paragraph [0090], “inhibiting to some extent tumor growth”), reduction of the primary tumor (page 10, paragraph [0090], “reducing the tumor size”), relief of tumor-related symptoms (page 10, paragraph [0088], “an individual is successfully ‘treated’ if one or more symptoms associated with cancer are mitigated or eliminated, including…”), increased time to progression, increased progression free survival (PFS), and increased overall survival (OS)  (TTP) (page 10, paragraph [0088], “delaying the progression of disease, and/or prolonging survival of individuals”). Genentech further teaches that “an individual is successfully “treated” if one or more symptoms associated with cancer are mitigated or eliminated” (page 10, paragraph [0088]) and that progression free survival refers to the length of time during and after treatment during which the disease is being treated (e.g., cancer) does not get worse (page 10, paragraph [0094]). 
Based on the teachings of Genentech, it would have been obvious to include the efficacy measurements taught by Genentech with the method of treatment taught by ‘768. One of ordinary skill in the art would have been motivated to assess these markers in order to determine if the desirable effects of treatment were being achieved (Genentech, page 10, paragraph [0089]).
	
Claims 17-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-5, 8-10, 13-18, 23, 25-26, and 33-34 of the claim set filed 12 AUG 2021 of copending Application No. 16/244,768 (US 20190216923 A1, published 18 JUL 2019 (herein ‘768) in view of NCT02788279 (Responsible party: Hoffman-La Roche) First posted 2 JUN 2016 (herein Hoffman).

In regards to instant application claim 17, ‘768 teaches the method of claim 1 as discussed above. The claims of ‘768 do not teach wherein, prior to the period of time, the patient was treated with therapeutic agents that did not consist essentially of a PD-1 binding antagonist and an amount of a MEK inhibitor which is binimetinib or a pharmaceutically acceptable salt thereof, however, in view of Hoffman this would be an obvious inclusion.
Hoffman teaches the use of an MEK inhibitor (cobimetinib) and a PD-L1 inhibitor (atezolizumab) in the treatment of locally advanced or metastatic colorectal cancer (page 2, paragraph 1, “brief description”). In this clinical trial, exclusion criteria included “prior therapy with any cancer immunotherapy, MEK inhibitor, or regorafenib” (page 8, bullet 8 under “exclusion criteria”).  
Based on the teachings of Hoffman, it would have been obvious to limit the method of treatment taught by ‘768 to patients who were treated with therapeutic agents that did not consist essentially of a PD-1  binding antagonist and a MEK inhibitor. One of ordinary skill in the art would have been motivated to draw this conclusion in order to administer treatment to patients with similar therapeutic backgrounds to those whom have been clinically tested (as demonstrated by Hoffman).

In regards to instant application claim 18, ‘768 teaches the method of claim 1 as discussed above. The claims of ‘768 do not teach wherein, the patient is not administered a BRAF kinase inhibitor during the period of time, however, in view of Hoffman this would be an obvious inclusion.
Hoffman teaches the use of an MEK inhibitor (cobimetinib) and a PD-L1 inhibitor (atezolizumab) in the treatment of locally advanced or metastatic colorectal cancer (page 2, paragraph 1, “brief description”). In their clinical trial, Hoffman studied the use of a combined treatment with a PD-1/PD-L1 axis antagonist and a MEK inhibitor and conducted comparative studies using Regorafenib (a multikinase, including BRAF, inhibitor). Based on the treatment arms studied, Hoffman was testing treatment with a PD-1/PD-L1 axis antagonist and a MEK inhibitor alone in comparison to a BRAF inhibitor to evaluate efficacy.
Based on the teachings of Hoffman, it would have been obvious to not administer a BRAF kinase inhibitor as taught by Hoffman during treatment with the method of treatment taught by ‘768. One of ordinary skill in the art would have been motivated to draw this conclusion as Hoffman is demonstrating that the combination of a PD-1/PD-L1 axis antagonist and a MEK inhibitor is comparable to the use of a BRAF inhibitor (see Hoffman treatment arms on pages 3-4).

In regards to instant application claim 19, ‘768 teaches the method of claim 1 as discussed above. The claims of ‘768 do not teach wherein, prior to the period of time, the patient was treated with a chemotherapy selected from one or more of a platinum-based chemotherapy and a fluoropyrimidine-containing therapy, however, in view of Hoffman this would be an obvious inclusion.
Hoffman teaches the use of an MEK inhibitor (cobimetinib) and a PD-L1 inhibitor (atezolizumab) in the treatment of locally advanced or metastatic colorectal cancer (page 2, paragraph 1, “brief description”). Hoffman further teaches that to be included in the trial the patient has “experienced disease progression or was intolerant to at least two systemic chemotherapy regimens for metastatic colorectal cancer that must have included fluroropyrimidines, irinotecan, and oxaliplatin” (page 7, second bullet under “inclusion criteria”, “Disease-specific inclusion criteria”).
Based on the teachings of Hoffman, it would have been obvious to limit the method of treatment taught by ‘768 to patients who were treated with chemotherapy selected from one or more of a platinum-based chemotherapy and a fluoropyrimidine-containing therapy. One of ordinary skill in the art would have been motivated to draw this conclusion in order to follow treatment methods in patients with similar therapeutic backgrounds to those whom have been clinically tested (as demonstrated by Hoffman).

Claims 25-26  are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-5, 8-10, 13-18, 23, 25-26, and 33-34 of the claim set filed 12 AUG 2021 of copending Application No. 16/244,768 (US 20190216923 A1, published 18 JUL 2019 (herein ‘768) in view of WO 2014/063024 A1 (Novartis Ag, Array Biopharmaceuticals) 24 APR 2014 (herein WO024).

In regards to instant application claims 25-26, ‘768 teaches the method of claim 1 as discussed above. The claims of ‘768 do not teach wherein, the MEK inhibitor is administered to the patient as a tablet (claim 25) or that the tablet comprises 15 mg of said MEK inhibitor (claim 26), however, based on the teachings of WO024, this would be an obvious inclusion.
WO024 further teaches that the tablet (page 31, lines 10-11, “the pharmaceutical composition can, for example, be in a form suitable for oral administration in a dosage unit form, such as a tablet), of compound A comprises approximately 15 mg (page 30, lines 18-19, “the pharmaceutical composition comprises approximately 15 mg or 45 mg”).
Based on the teachings of WO024, it would have been obvious to have administered the MEK inhibitor taught by ‘768 as a tablet at a concentration of 15 mg. One of ordinary skill in the art would have been motivated to use a tablet as it is a demonstrated dosage form and concentration for the MEK inhibitor (WO024, page 45, lines 12-14).

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.



Application No. 16/772,306 (US 2021/0077463 A1, published 18 MAR 2021)
Claims 1, 3, 6-8, 11, 16, 21-24, 28, 30, and 33 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 9, 12, and 23 of the claim set filed 28 March 2022 of copending Application No. 16/772,306 (US 2021/0077463 A1, published 18 MAR 2021 (herein ‘306).  

Regarding instant application claims 1 and 21, instant application claim 1 is drawn to a method for treating cancer consisting essentially of administering to a patient in need thereof, over period of time, therapeutic agents that consist essentially of an amount of a PD-1 binding antagonist and an amount of a MEK inhibitor which is binimetinib or a pharmaceutically acceptable salt thereof, wherein the amounts together are effective in treating cancer.
Instant application claim 21 is drawn to a combination therapy consisting essentially of administering over a period of time, to a patient in need thereof, therapeutic agents that consist essentially of therapeutically effective amounts, independently or in combination, of: a MEK inhibitor, which is binimitenib or a pharmaceutically acceptable salt thereof; and a PD-1 binding agent.
The instant specification addresses the transitional phrase “consisting essentially of” on page 6, lines 4-21. The instant specification states that “consisting essentially of” excludes treatment with one or more of the following: a c-MET inhibitor, a CDK4/6 inhibitor, a P13K inhibitor, a BRAF inhibitor, a FGFR inhibitor, a MEK inhibitor, and a BCR-ABL inhibitor (page 6, lines 18-20). The specification further states that “consisting essentially of” can include the following treatments: “one or more types of chemotherapeutic agents” (page 6, lines 7-8),  “treatment with any targeted chemotherapeutic agent, e.g., a targeted chemotherapeutic agent with the exception of…” (page 6, lines 13-14), “surgical treatment and/or chemotherapy” (page 6, line 16), “any targeted chemotherapeutic agent, except for one or more of the following…” (page 6, line 17-18), and radiation therapy (page 6, line 21).
Application ‘306 claim 1 is drawn to a method for treating cancer comprising administering to a patient in need thereof an amount of a PARP inhibitor, an amount of a PD-1 axis binding antagonist, and an amount of a MEK inhibitor, wherein the amounts together are effective in treating cancer. Claim 12 ‘306 recites that the MEK inhibitor is selected from a group including binimetinib. 
Based on the instant disclosure, the addition of a PARP inhibitor does not read on treatments that are explicitly excluded from instant application claim 1 as materially affecting the basic and novel characteristics of the claimed invention. Therefore, the addition of a PARP inhibitor is within the scope of the instant application claim 1.

Regarding instant application claims 7-8, 11 and 22-24, ‘306 teaches the methods of claims 1 and 21 as discussed above. Claim 9 of ‘306 teaches wherein the PD-1 binding antagonist is an anti-PD-1 antibody; wherein the anti PD-1 antibody is nivolumab; and wherein the PD-1 antibody is pembrolizumab.

Regarding instant application claim 28, ‘306 teaches the method of claim 21 as discussed above. Claim 1 of ‘306 teaches wherein the patient has cancer.

Regarding instant application claims 3, 6, 30, and 33, ‘306 teaches the methods of claims 1, 21, and 28 as discussed above.  Claim 5 of ‘306 further teaches wherein the cancer is colorectal or pancreatic cancer; wherein the cancer is colorectal cancer; and wherein the cancer is pancreatic cancer.

Regarding instant application claim 16, ‘306 teaches the method of claim 1 as discussed above. Claim 23 of ‘306 further teaches that the MEK inhibitor is binimetinib or a pharmaceutically acceptable salt thereof and is administered orally in the amount of (a) about 30 mg BID or about 45 mg BID, or (b) about 30 mg BID or about 45 mg BID for three weeks on and one week off in at least one treatment cycle of 28 days.

Claims 4-5, 17-20, and 31-32 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 9, 12, and 23 of the claim set filed 12 JUN 2020 of copending Application No. 16/772,306 (US 2021/0077463 A1, published 18 MAR 2021 (herein ‘306) in view of NCT02788279 (Responsible party: Hoffman-La Roche) First posted 2 JUN 2016 (herein Hoffman).  

Regarding instant application claims 4-5 and 31-32,  ‘306 teaches that the method of claims 3 and 30 as discussed above. The claims of ‘306 do not teach wherein, the cancer is metastatic colorectal cancer; and wherein the cancer is metastatic microsatellite stable colorectal cancer, however, based on the teachings of Hoffman, this would be an obvious inclusion.
	Hoffman teaches the use of a MEK inhibitor (cobimetinib) and a PD-L1 inhibitor (atezolizumab) (page 2, paragraph 1, “brief description”) in the treatment of  microsatellite stable (page 8, first bullet under exclusion criteria, “after the approximate 5% cap for microsatellite (MSI)-high participants is reached, only MSI-stable participants will be eligible”) metastatic colorectal cancer (CRC) (page 2, paragraph 1, brief description).
Based on the teachings of Hoffman, it would have been obvious to have administered the therapeutic treatment taught by ‘306 as a treatment for metastatic colorectal cancer as well as metastatic microsatellite stable colorectal cancer as taught by Hoffman. One of ordinary skill in the art would have been motivated to use this treatment as the use of a PD-1/PD-L1 axis antagonist combined with a MEK inhibitor has been clinically tested as an effective treatment for metastatic microsatellite stable colorectal cancer (as demonstrated by Hoffman).  

Regarding instant application claim 17,  ‘306 teaches that the method of claim 1 as discussed above. The claims of ‘306 do not teach wherein, the patient was treated with therapeutic agents that did not consist essentially of a PD-1 binding antagonist and an amount of a MEK inhibitor which is binimetinib or a pharmaceutically acceptable salt thereof, however, based on the teachings of Hoffman, this would be an obvious inclusion.
Hoffman teaches the use of an MEK inhibitor (cobimetinib) and a PD-L1 inhibitor (atezolizumab) in the treatment of locally advanced or metastatic colorectal cancer (page 2, paragraph 1, “brief description”). In this clinical trial, exclusion criteria included “prior therapy with any cancer immunotherapy, MEK inhibitor, or regorafenib” (page 8, bullet 8 under “exclusion criteria”).  
	Based on the teachings of Hoffman, it would have been obvious to have administered the therapeutic treatment taught by ‘306 to patients who had not been treated with therapeutic agents that did not consist essentially of a PD-1 binding antagonist and an amount of a MEK inhibitor as taught by Hoffman (wherein ‘306 teaches the MEK inhibitor is binimetinib). One of ordinary skill in the art would have been motivated to draw this conclusion in order to administer treatment to patients with similar therapeutic backgrounds to those whom have been clinically tested (as demonstrated by Hoffman).

Regarding instant application claim 18,  ‘306 teaches that the method of claim 1 as discussed above. The claims of ‘306 do not teach wherein, the patient is not administered a BRAF kinase inhibitor during the time period, however, based on the teachings of Hoffman, this would be an obvious inclusion.
Hoffman teaches the use of an MEK inhibitor (cobimetinib) and a PD-L1 inhibitor (atezolizumab) in the treatment of locally advanced or metastatic colorectal cancer (page 2, paragraph 1, “brief description”). In their clinical trial, Hoffman studied the use of a combined treatment with a PD-1/PD-L1 axis antagonist and a MEK inhibitor and conducted comparative studies using Regorafenib (a multikinase, including BRAF, inhibitor). Based on the treatment arms studied, Hoffman was testing treatment with a PD-1/PD-L1 axis antagonist and a MEK inhibitor alone in comparison to a BRAF inhibitor to evaluate efficacy.
  Based on the teachings of Hoffman, it would have been obvious to have excluded the use of a BRAF kinase inhibitor in the treatment method taught by ‘306 as taught by Hoffman. One of ordinary skill in the art would have been motivated to draw this conclusion as Hoffman is demonstrating that the combination of a PD-1/PD-L1 axis antagonist and a MEK inhibitor is comparable to the use of a BRAF inhibitor (see Hoffman treatment arms on pages 3-4).

Regarding instant application claim 19,  ‘306 teaches that the method of claim 1 as discussed above. The claims of ‘306 do not teach wherein, prior to the period of time the patient was treated with a chemotherapy selected from one or more of a platinum-based chemotherapy and a fluoropyrimidine-containing therapy, however, based on the teachings of Hoffman, this would be an obvious inclusion.
Hoffman teaches the use of an MEK inhibitor (cobimetinib) and a PD-L1 inhibitor (atezolizumab) in the treatment of locally advanced or metastatic colorectal cancer (page 2, paragraph 1, “brief description”). Hoffman further teaches that to be included in the trial the patient has “experienced disease progression or was intolerant to at least two systemic chemotherapy regimens for metastatic colorectal cancer that must have included fluoropyrimidines, irinotecan, and oxaliplatin” (page 7, second bullet under “inclusion criteria”, “Disease-specific inclusion criteria”).
	Based on the teachings of Hoffman, it would have been obvious to treat patients with the method taught by ‘306 who have previously received treatment with a chemotherapy that is platinum-based or fluoropyrimidine containing as taught by Hoffman. One of ordinary skill in the art would have been motivated to draw this conclusion in order to administer treatment to patients with similar therapeutic backgrounds to those whom have been clinically tested (as demonstrated by Hoffman).

Regarding instant application claim 20,  ‘306 teaches that the method of claim 1 as discussed above. The claims of ‘306 do not teach wherein, the method further comprises assessing efficacy of treatment during the period of time by determining one or more of the factors listed in instant application claim 20, however, based on the teachings of Hoffman, this would be an obvious inclusion.
Hoffman teaches the use of an MEK inhibitor (cobimetinib) and a PD-L1 inhibitor (atezolizumab) in the treatment of locally advanced or metastatic colorectal cancer (page 2, paragraph 1, “brief description”). In this clinical trial, efficacy of the treatment method is measured by overall survival (OS), progression free survival (PFS), and duration of response (DOR) where increases in these factors demonstrates that the treatment is effective (pages 4-5, “outcome measurements”).
Based on the teachings of Hoffman, it would have been obvious to include the efficacy measurements taught by Hoffman with the method of treatment taught by ‘306. One of ordinary skill in the art would have been motivated to assess these markers in order to determine if the desirable effects of treatment are being achieved (Hoffman pages 4-5, “outcome measurements”).

Claims 9-10, 12-13, and 27 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 9, 12, and 23 of the claim set filed 12 JUN 2020 of copending Application No. 16/772,306 (US 2021/0077463 A1, published 18 MAR 2021 (herein ‘306) in view of WO 2017/019896 A1 (Novartis AG, et al.) 2 FEB 2017 (herein Novartis).  

Regarding instant claims 9-10, ‘306 teaches that the method of claim 8 as discussed above. The claims of ‘306 do not teach wherein, the nivolumab or the biosimilar thereof is administered intravenously every two weeks; and wherein the dose is about 3 mg/kg or as a flat dose of about 240 mg during the period of time, however, based on the teachings of Novartis, this would be an obvious inclusion.
Novartis teaches combination therapies comprising antibody molecules that specifically bind to PD-1 for use in the treatment of cancerous or infectious conditions and disorders (abstract). One of the anti-PD-1 combination treatments taught by Novartis is the combination of an anti-PD-1 antibody molecule and the MEK inhibitor Binimetinib (page 222, lines 34-37). Novartis further teaches that the anti-PD-1 antibody is administered intravenously (page 37, line 25-27, “the anti-PD-1 antibody molecule is administered by injection (e.g., subcutaneously or intravenously)”) every two weeks (page 37, line 29, “every 2, 3, or 4 weeks”) at doses of about 3 mg/kg (page 37, lines 27-29, “a dose of about 1 to 30 mg/kg, e.g., … about 3 mg/kg”) during the period of time.
Based on the teachings of Novartis, it would have been obvious to have administered the PD-1 antibody (nivolumab) in ‘306 intravenously every two weeks at a dose of about 3 mg/kg as taught by Hoffman. One of ordinary skill in the art would have been motivated to use this dosage regimen as it is a characterized regimen for PD-1 inhibitor administration (Novartis page 37, line 29).   

Regarding instant claims 12-13, ‘306 teaches that the method of claim 11 as discussed above. The claims of ‘306 do not teach wherein, the pembrolizumab or the biosimilar thereof is administered intravenously every three weeks; and wherein the dose is about 2 mg/kg or as a flat dose of about 200 mg during the period of time, however, based on the teachings of Novartis, this would be an obvious inclusion.
Novartis teaches combination therapies comprising antibody molecules that specifically bind to PD-1 for use in the treatment of cancerous or infectious conditions and disorders (abstract). One of the anti-PD-1 combination treatments taught by Novartis is the combination of an anti-PD-1 antibody molecule and the MEK inhibitor binimetinib (page 222, lines 34-37). Novartis further teaches that the anti-PD-1 antibody is administered intravenously (page 37, line 25-27, “the anti-PD-1 antibody molecule is administered by injection (e.g., subcutaneously or intravenously)”) every three weeks (page 37, line 29, “every 2, 3, or 4 weeks”) at doses of about 2 mg/kg (page 37, lines 27-29, “a dose of about 1 to 30 mg/kg, e.g., … about 1 to 5 mg/kg) during the period of time.
Based on the teachings of Novartis, it would have been obvious to have administered the PD-1 antibody (pembrolizumab) in ‘306 intravenously every three weeks at a dose of about 2 mg/kg. One of ordinary skill in the art would have been motivated to use this dosage regimen as it is a characterized regimen for PD-1 inhibitor administration (Novartis page 37, line 29).   

Regarding instant claim 27, ‘306 teaches that the method of claim 21 as discussed above. The claims of ‘306 do not teach wherein, the anti PD-1 antibody is administered by intravenous administration during the period of time, however, based on the teachings of Novartis, this would be an obvious inclusion.
Novartis teaches combination therapies comprising antibody molecules that specifically bind to PD-1 for use in the treatment of cancerous or infectious conditions and disorders (abstract). One of the anti-PD-1 combination treatments taught by Novartis is the combination of an anti-PD-1 antibody molecule and the MEK inhibitor Binimetinib (page 222, lines 34-37). Novartis further teaches that the anti-PD-1 antibody is administered intravenously (page 37, line 25-27, “the anti-PD-1 antibody molecule is administered by injection (e.g., subcutaneously or intravenously)”)
Based on the teachings of Novartis, it would have been obvious to have administered the PD-1 antibody in ‘306 intravenously. One of ordinary skill in the art would have been motivated to use this administration regimen as it is a characterized regimen for PD-1 inhibitor administration (Novartis page 37, line 29).   

Claims 14, and 25-26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 9, 12, and 23 of the claim set filed 12 JUN 2020 of copending Application No. 16/772,306 (US 2021/0077463 A1, published 18 MAR 2021 (herein ‘306) in view of WO 2014/063024 A1 (Novartis Ag, Array Biopharmaceuticals) 24 APR 2014 (herein WO024).

Regarding instant claim 14, ‘306 teaches the method of claim 1 as discussed above. The claims of ‘306 do not teach wherein, the MEK inhibitor is crystallized binimetinib, however, based on the teachings of WO024, this would be an obvious inclusion.
WO024 teaches MEK inhibitors including Compound A (page 3, lines 25-29), the structure of which matches binimetinib as disclosed in the instant application specification (instant specification, page 30, lines 15-29). WO024 further teaches that “crystallized compound A…has an improved purity profile and an improved physical morphology which is advantageous in pharmaceutical drug development and manufacture” (page 3, lines 12-16).
Based on the teachings of WO024, it would have been obvious to have used cyristallized binimetinib as taught by WO024 in the method taught by ‘306. One of ordinary skill in the art would have been motivated to make this combination in order take advantage of improved purity profiles and physical morphology for use in drug manufacturing (WO024, page 3, lines 12-16).

Regarding instant claims 25 and 26, ‘306 teaches the method of claim 21 as discussed above. The claims of ‘306 do not teach wherein, the MEK inhibitor is administered to the patient as a tablet; and wherein the tablet comprises 15 mg of MEK inhibitor, however, based on the teachings of WO024, this would be an obvious inclusion.
WO024 teaches MEK inhibitors including Compound A (page 3, lines 25-29), the structure of which matches binimetinib as disclosed in the instant application specification (Instant specification, page 30, lines 15-29). WO024 further teaches that the tablet (page 31, lines 10-11, “the pharmaceutical composition can, for example, be in a form suitable for oral administration in a dosage unit form, such as a tablet), of compound A comprises approximately 15 mg (page 30, lines 18-19, “the pharmaceutical composition comprises approximately 15 mg or 45 mg”).
Based on the teachings of WO024, it would have been obvious to have administered the MEK inhibitor as a tablet at a dosage of 15 mg as taught by WO024 in the method taught by ‘306. One of ordinary skill in the art would have been motivated to use a tablet containing 15 mg of MEK inhibitor as it is a demonstrated dosage of MEK inhibitor (WO024, page 45, lines 12-14).

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed 11 July 2022 have been fully considered but they are not persuasive. 
Applicant argues that Genentech does not teach the combination of a PD-1 antagonist with the MEK inhibitor binimetinib. Applicant argues that Novartis does not disclose the concomitant administration of a PD-1 antagonist together with a MEK inhibitor binimetinib where binimetinib is administered in the amount of about 30 mg BID or about 45 mg BID during the period of time and that the amounts together are effective in treating colorectal or pancreatic cancer. 
	In response to applicant’s arguments, it is first noted that MPEP 2141.03 (I) states that "A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. at 420, 82 USPQ2d 1397. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at 418, 82 USPQ2d at 1396.
	In this case, Genentech teaches methods of treating colorectal or pancreatic cancer using a combination of a PD-1 axis binding antagonist and a MEK inhibitor (abstract; page 1, [0010]). Genentech also teaches that the inhibitors can be administered sequentially (at different times) or concurrently (at the same time) (page 14, [0130]). The reference of Novartis is introduced to demonstrate that the combination of binimetinib and a PD-1 inhibitor were known in the prior art as well as effective dosages of binimetinib. It would have been obvious to a skilled artesian to have combined the teachings of Genentech and Novartis to arrive at the claimed invention. Furthermore, the administration of combination treatments concomitantly (together/concurrently) is common practice in the art and would have been an obvious route of administration of the drugs (as taught by Genentech). 

	Applicant further argues that in the instant application, when binimetinib is administered in concomitant combination there was a marked improvement compared to sequential administration and that such unexpected improvement was shown in the examples of the instant application where the concomitant combination had the highest number of animals with no palpable tumors in the study. Applicant states that “none of the prior art discloses the improved activity of concomitant administration of a therapeutically effective amount of PD-antagonist with binimetinib in the amount of 30 or 45 mg BID in the treatment of colorectal or pancreatic cancer (response, page 7, paragraph 3).
	Together, Genentech and Novartis teach a method in which a PD-antagonist is administered concomitantly with binimetinib in the amount of 45 mg BID for the treatment of colorectal or pancreatic cancer as discussed above. The outcomes of the treatment method are considered to be inherent to the method itself. That is to say that if a skilled artesian were to follow the method taught by Genentech and Novartis, the unexpected improvement with the use of the combination disclosed would be a result of the method which is not a patentable discovery (see MPEP 2112(I) which speaks to patentability of inherent properties). Furthermore, in the study performed by Genentech, the use of MEK inhibitors enhanced anti-tumor activity of anti-PD-L1 antibodies in in vivo models of colorectal cancer. In these studies, significant reductions of early stage tumor growth and sustained anti-tumor effect was observed compared to the inhibitors alone (Figure 7A; page 3, [0025]). Based on the study performed by Genentech, a skilled artesian would expect a synergistic effect between the two treatments. 

Applicant further argues that Novartis is directed to general combinations of a PD-1 antibody and that Novartis does not teach the specific concomitant administration of anti-PD-1 antagonists together with MEK inhibitor binimetinib in the amount of 30 or 45 mg BID in the treatment of colorectal or pancreatic cancer. Applicant argues that in example 6 of Novartis an in vitro experiment is described where PD-L1mRNA with compound A34 (binimetinib) in a KRAF mutant ovarian cancer cell line, but does not provide particulars as to therapeutic effective amounts for the administration of colorectal or pancreatic cancer (response, page 7, paragraph 4).
As discussed previously, the reference of Novartis is introduced to demonstrate that the combination of binimetinib and a PD-1 inhibitor were known in the prior art as well as effective dosages of binimetinib that could be used in the combination. It would have been obvious to a skilled artesian to have combined the teachings of Genentech and Novartis to arrive at the claimed invention as Genentech teaches the combination of an MEK inhibitor and a PD-1 axis binding antagonist administered concomitantly for the treatment of colorectal and pancreatic cancer. It is further noted that Genentech also teaches that the combination can be used for ovarian cancer which, as applicant pointed out, is the focus of example 6 of Novartis, further demonstrating the efficacy of the treatment when the references are combined.

Applicant argues that neither Ogungbenro nor NCT02788279 (Hoffman) remedy the deficiencies in Genentech and Novartis (response, page 7, paragraph 5). 
	Applicant’s arguments regarding Genentech and Novartis were found to not be persuasive for the reasons discussed in detail above; therefore, Ogungbenro and Hoffman (and also WO024) are not needed to remedy the supposed deficiencies of the cited references. Ogungbenro and Hoffman (and also WO024) were introduced to demonstrate that the limitations of the instant claims would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention.

	In view of the discussion above, applicant’s arguments in the remarks filed  11 July 2022 were not found to be persuasive.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY L BUTTICE whose telephone number is (571)270-5049. The examiner can normally be reached M-Th 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUDREY L BUTTICE/Examiner, Art Unit 1647                                                                                                                                                                                                        /JOANNE HAMA/Supervisory Patent Examiner, Art Unit 1647